CARLTON, Judge.
Defendant first assigns as error improper judicial comment on the evidence. She argues that the trial judge, in three instances, expressed an opinion on the evidence.
After allowing defense counsel to reenact the incident on cross-examination of the prosecuting witness, defense counsel then asked the witness to “tell me when six minutes is up.” The court sustained the state’s objection and stated, “Mr. Michael, the clock is there and the time can be counted. It’s just a matter of waiting until six minutes have passed.” Defendant argues that this comment amounted to an expression by the trial judge of an opinion about the evidence.
The trial court had allowed defendant wide latitude on cross-examination to show that Mrs. Walker was mistaken in her estimation of the time which elapsed during the robbery. In sustaining the objection to defense counsel’s question in this instance, the trial judge was exercising his duty to see that the trial proceeded in an expeditious manner without unnecessary delay. The court’s comment certainly did not constitute an expression of opinion on the evidence. A remark by the trial court in admitting or excluding evidence is not prejudicial when it amounts to no more than a ruling on the question or where it is made to expedite the trial. State v. Hooks, 228 N.C. 689, 47 S.E. 2d 234 (1948); 4 Strong, N.C. Index 3d, Criminal Law, § 99.3, p. 492.
Defendant also argues that the failure of the trial court to summarize the testimony of two defense witnesses constituted judicial comment on the defendant’s evidence.
*738Our review of the judge’s charge indicates that he s.uccinctly and fairly summarized the evidence for the state and the defendant. He also reminded the jury to recall all the testimony and to understand that he was undertaking only to summarize the testimony. The law does not require recapitulation of all of the evidence in the charge of the court to the jury. State v. Looney, 294 N.C. 1, 240 S.E. 2d 612 (1978). The statutory requirement that the judge state the evidence is met by presentation of the principal features of the evidence relied on by the prosecution and the defense. State v. Sanders, 288 N.C. 285, 218 S.E. 2d 352 (1975), cert. denied, 423 U.S. 1091, 47 L.Ed. 2d 102, 96 S.Ct. 886 (1976). Moreover, defendant did not object to the court’s review of the evidence. A party desiring further elaboration must bring an alleged omission to the court’s attention prior to the jury’s retirement. State v. Looney, supra.
At one point in its charge, the trial court referred to the defendant as “the offender the defendant.” Defendant argues that this remark is of the type contemplated by G.S. 15A-1222 and G.S. 15A-1232 and amounted to an expression by the court that the defendant was guilty.
Standing alone, we do not approve of the word “offender” in referring to defendants in criminal cases. Contextually, however, we do not find any prejudice to defendant in this instance. “[T]he test of prejudice resulting from a judge’s remarks is whether a juror might reasonably infer that the judge expressed partiality or intimated an opinion as to a witness’ credibility or as to any fact to be determined by the jury.” State v. Staley, 292 N.C. 160, 165, 232 S.E. 2d 680, 684 (1977).
In none of the cited instances do we find that the trial judge violated G.S. 15A-1222 or G.S. 15A-1232. This assignment of error is overruled.
Defendant’s next assignment of error is that the court erred in allowing Robert Adsitt to testify for the state on rebuttal because earlier in the trial his testimony had been ruled inadmissible when offered by the defense.
The defendant had offered testimony attempting to show that Debra Adsitt may have committed the crime. The state’s rebuttal witness, Robert Adsitt, testified as to the whereabouts *739of Debra Adsitt on the day of the crime. The testimony obviously was necessary and relevant for the state to rebut the negative inferences raised by the defendant. A witness is not permanently disqualified to testify for one party simply because his testimony has been previously ruled inadmissible when presented by the other party. Moreover, where defendant brings out evidence tending to show that someone else committed the crime charged, the state is entitled to introduce evidence in explanation or rebuttal. See State v. Stanfield, 292 N.C. 357, 233 S.E. 2d 574 (1977). This assignment of error is overruled.
The defendant received a fair trial, free from prejudicial error.
No error.
Judges Parker and Hedrick concur.